Title: To James Madison from Rochambeau and Magnitot, 23 August 1803 (Abstract)
From: Rochambeau and Magnitot
To: Madison, James


23 August 1803, Cap Français. As captain general and colonial prefect of Saint-Domingue the writers ask for help from a generous nation to which France has been useful. The unfortunate colony they administer is brought to its last extremity by war. The ports are blockaded, all communications outside and inside the country are intercepted, and relations with France can only be maintained with great difficulty.
In such cruel circumstances, will the U.S. government refuse to extend a helping hand to a country whose very preservation is important to U.S. interests and which offers a safe and easy channel for U.S. commerce?

One hundred thousand gourdes generously lent by the U.S. government to that of Saint-Domingue could assure the welfare of France’s most beautiful possession by giving it the means to buy provisions and munitions of war in America.
The writers believe they do not request this modest sum in vain from an allied nation—one that must seize this opportunity to strengthen the ties uniting it to France.
Should the loan be granted, they ask that it be deposited in the hands of Pichon, to whom they are writing to ask that he join them in focusing U.S. government interest on the most unfortunate of colonies.
